968 F.2d 19
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Lawrence O.R. DIDCOCT, for and on behalf of all otherssimilarly situated, Plaintiff-Appellant,v.George BUSH, named:  George Herbert Walker Bush;  Roy Romer,as Governor of Colorado;  Roy Romer, Individually;Department of Defense;  Social Security Administration;Veterans Administration, named:  U.S. Veteran'sAdministration;  PHH US Mortgage Company;  Chemical Bank ofNew York, d/b/a Chemical Financial Services;  Century 21Quinn & Associates, Inc.;  Rocky Mountain Health CareCorporation, d/b/a Blue Cross/Blue Shield of Colorado, d/b/aHMO Colorado;  Gannett, Inc., d/b/a KUSA Ch 9, d/b/a KUSA;NBC, INC., d/b/a KCNC TV;  Colorado Department of Health;Richard L. Hoffman, Dr., Colorado State Epidemiologist;Federal Emergency Management Agency;  National JewishCenter/Immunology & Respiratory Medicine;  ColoradoDepartment of Corrections;  Accord Medical Centers;  RockyMountain Poison Control Center;  Colorado Medical Society;U.S. Centers for Disease Control;  Food and DrugAdministration, named as:  Federal Drug Administration;Denver Post;  Rocky Mountain News;  Coors, Inc.;  FederalReserve Bank;  U.S. West, Inc.;  John Does 1-100,Defendants-Appellees.
No. 92-1035.
United States Court of Appeals, Tenth Circuit.
June 4, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.


1
ORDER AND JUDGMENT*

JOHN P. MOORE

2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


3
Lawrence O.R. Didcoct appeals, pro se, from the dismissal of his "Prayer for Equitable Relief Including Temporary Restraining Order Preliminary & Permanent Injunction" for failure to comply with Fed.R.Civ.P. 8(a)(1).   Characterized by the district court as "rambling, convoluted, conclusory, and replete with photocopied pages of articles, newspaper clippings, correspondence to and from state and federal legislators, and other papers apparently intended to be self-explanatory," the pleading is a far cry from the "clear and concise" document Mr. Didcoct claims it to be.


4
Indeed, the document is nothing more than a conglomeration of conclusory accusations unsupported by facts augmented by several pages of reproduced papers ostensibly incorporated into the pleading.   Mr. Didcoct fails to understand that the district court's dismissal of his complaint does not deprive him of redress.   Even though the district could have dismissed the action as frivolous under 28 U.S.C. § 1915(d), it chose the more charitable route of dismissal on the ground of prolixity.   That course does not foreclose the filing of a complaint which does comply with Rule 8(a)(1).   We AFFIRM on the grounds set forth in the district court's order of January 15, 1992.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3